Filed 7/21/21 P. v. Morales CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H048620
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. 20CR004088)

             v.

 CRISTAL URBINA MORALES,

             Defendant and Appellant.


         On April 30, 2020,1 appellant Cristal Urbina Morales entered another person’s
home without their permission.2 Video surveillance footage showed Morales trying to
enter the home through the front door and then through a window after having ripped off
the window screen. Morales was able to reach inside the house through the window and
move some items.
         On May 1, the Monterey County District Attorney filed a complaint alleging that
Morales had committed first degree residential burglary (Pen. Code, § 459; count 1)3 and
misdemeanor vandalism of property valued less than $400 (§ 594, subd. (b)(2)(A); count
2). On May 12, Morales’s trial counsel expressed a doubt about Morales’s mental
competency. Pursuant to section 1368, the trial court suspended criminal proceedings

         1
         All dates were in 2020.
         These facts are drawn from the probation report prepared for Morales’s
         2

sentencing.
       3
         Unspecified statutory references are to the Penal Code.
and referred Morales for an expert evaluation of her competency. On June 2, following a
hearing, the trial court found Morales competent under section 1368 to stand trial and
reinstated criminal proceedings.
       On July 9, the district attorney amended the complaint to add count 3, second
degree burglary, in violation of section 459. That same day, Morales entered a plea of no
contest to count 3. Morales entered this plea pursuant to a plea bargain in which she
agreed to serve a three year sentence under section 1170, subdivision (h) (hereafter
section 1170(h)), of which she would serve seven months in custody, followed by two
years and five months of mandatory supervision. Morales entered a “Harvey Waiver” as
to count 2 (see People v. Harvey (1979) 25 Cal.3d 754) and agreed to stay away from an
address in Salinas during her term of mandatory supervision.
       On August 13, the trial court denied probation and imposed a three-year sentence
on count 3. The trial court ordered Morales to serve seven months in the county jail
pursuant to section 1170(h) and suspended execution of the balance of the sentence. The
trial court placed Morales on mandatory supervision for a period of two years and five
months following her release from jail and imposed a number of supervision conditions,
including that she obey all laws. The trial court ordered Morales to pay fines and fees,
including $50 in restitution to the victim, and awarded her 212 days of custody credits.
According to the minute order for Morales’s sentencing, the court dismissed counts 1 and
2 pursuant to section 1385.
       On September 24, the Monterey County Probation Department filed a notice of
violation of mandatory supervision, stating that Morales had committed a number of new
crimes. On October 22, Morales admitted she had violated the terms of her mandatory
supervision by failing to obey all laws. On November 12, the trial court revoked
Morales’s mandatory supervision and ordered her to serve the balance of the three-year
term in the county jail pursuant to section 1170(h). The trial court awarded her 353 days


                                                2
of custody credits, consisting of 197 actual days and 156 days of conduct/work credits.
Morales filed a timely notice of appeal.
       We appointed counsel to represent Morales on appeal. Appellate counsel filed an
opening brief stating the case and the facts but raising no specific legal issues. Counsel
has declared that counsel notified Morales both of counsel’s intention to request
independent review under People v. Wende (1979) 25 Cal.3d 436 (Wende), and of
Morales’s right to file written argument on her own behalf. We notified Morales of her
right to submit written argument on her own behalf but have received no response from
her.
       We have reviewed the record under Wende, supra, 25 Cal.3d 436 and People v.
Kelly (2006) 40 Cal.4th 106. Concluding there is no arguable issue on appeal, we affirm
the judgment.
                                     DISPOSITION
       The judgment is affirmed.




                                                 3
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H048620
People v. Morales